Case 1:19-cv-03661-SEB-TAB Document 45-14 Filed 01/22/20 Page 1 of 3 PageID #: 888




                       EXHIBIT N
Case 1:19-cv-03661-SEB-TAB Document 45-14 Filed 01/22/20 Page 2 of 3 PageID #: 889

                                                    U.S. Department of Justice

                                                    United Stales Attorney
                                                    Southern Dislrict of Indiana



                                                    l0   Wesl   Ma*et Street                                  (317) 226-6333
                                                    sui/P 2100                                            TDD (3t7) 226-5138
                                                    I ndianapo Ii t. I N   4 6 2 04 -304   8
                                                                                                              FA,Y NUMBERS:
                                                                                                    Crininal (3 I 7) 226-6 I 25
                                                                                               Adninistration (3 I 7) 2 26-5 I 76
                                                                                                       Civil (317) 226-5027
                                                                                                       FLU (317) 226-6t 33
                                                   December 18.2019                                 ocDETF (317) 226-s953


  Wilson Egwuenu
  P.O. Box 441675
  Indianapolis, lN 46244

         Re:     Egwuenu v. Brennan, No. l:19-cv-03661 (S'D. Ind.)
                 Meet & Confer Reouest Dursuant to Fed. R. Civ, P, I I and S.D. lnd. L.R.                                 7-l

  Dear Mr. Egwuenu:

           As you know, I represent Defendant Megan J. Brennan, in her official capacity as
  Postmaster General ofthe United States, in your mosl recent lawsuit, Egwuenu v. Brennan,No.
  1:19-cv-03661 (S.D. Ind.). In this lawsuit, you assert substantially the same allegations as those
  you made-and lost-in prior suits. See, e.g., Egwuenu v. Brennan,No. 1:17-cv-01691 (S.D.
  lnd.); Egwuenuv. Potter,No. l:11-cv-o1395 (S.D. Ind.); Egwuenu v. Defur,No. 1:10-cv-01462
  (S.D. lnd.); Eg*uenu v. Mueller,No. l:09-cv-01026-WTL-TAB (S.D' Ind.). Indeed, in
  dismissing your most recent prior suit, the Southem District of Indiana characterized your claims
  as "frivolous" and noted your history of filing suits for "nearly the same perceived grievances"
           .,substantially the same group of defendants." Egl, uenu v. Brennan, No. 1 : 17-cv-01691-
  against
  TWP-MPB,2018 WL 1640661, at *2-3 (S.D. Ind Apr.5,2018)'

          In spite ofrepealed dismissal ofthese claims, you have filed yet another suit against the
  same defendants (thi Postmaster General, Charles Schwab, and St. Vincent Hospital), which
  copies and pastes the same allegations that have already been decided against yott. Compare,
  e.g, Compiaint, Egwuenu v. Brennon,No. I : l9-cv-03661 (S.D. Ind. Aug' 27,2019), ECF No' I
  ,if, pluiniiffr Firit Amended Petition, Egwuenu v. Brennan, No. l:17-cv-01691-TWP-MPB
  (S.D. lnd. Mar. 30,2018), ECF No. 75. Defendants intend to move to dismiss your latest lawsuit
  in the near future.

          ln addition, based on your persistent and harassing conduct in repeatedly filing these
                                                                                                      you
  lawsuits, on behalf of my client, I intend to file a motion, requesting that the Court identify
  as a serial litigant and restrict your ability to file additional lawsuits without the
                                                                                          Court's
                                                                      Vincent Hospital,  intend to join in
  authorization:The other defendants, Charles Schwab and St'
                                                                                                        and
  this motion. Accordingly, this correspondence is sent in an effort to satisf, Defendants' meet
  confer requirement before bringing this motion.
Case 1:19-cv-03661-SEB-TAB Document 45-14 Filed 01/22/20 Page 3 of 3 PageID #: 890
                                                                                        Wilson Egwuenu
                                                                                      December 18, 2019

          I do not have a telephone number or email address at which to reach you. By this
  correspondence, I am requesting that you contact me to discuss this anticipated motion. My
  direct contact information is (317) 229-2457 or taylor.kirklin@usdoi. eov.

         If I do not hear from you by January   15, 2020, Defendants     will   assume that you do not
  intend to communicate with me regarding this anticipated motion, and we will proceed with
  filing the motion.

         This correspondence is sent pursuant to Fed. R. Civ. P. I   I   and S.D. Ind. L.R. 7-1.

                                                       Very truly yours,


                                                         o4I<-
                                                       J. Tay
                                                       Assistant United States Attomev

         Jessica M. Lindemann (essica.lindemann@btlaw.com)
         Brian L. McDermott (brian.mcdermott@jacksonlewis.com)
